 
EXHIBIT 10.1
 



“THIS AGREEMENT, AS WELL AS THE SECURITIES THAT ARE THE SUBJECT OF THIS
AGREEMENT, HAS BEEN ISSUED IN RELIANCE UPON THE EXEMPTION FROM REGISTRATION
AFFORDED BY SECTION 4(2) OF THE SECURITIES ACT OF 1933, AS AMENDED. AND MAY NOT
BE TRANSFERRED WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION TO
THE EFFECT THAT ANY SUCH PROPOSED TRANSFER IS IN ACCORDANCE WITH ALL APPLICABLE
LAWS, RULES AND REGULATIONS.”

 
OPTION AGREEMENT

 
              This Option Agreement (the “Option”) is made and entered into as
of the 30th day of December, 2008, by and between ubroadcast, Inc., a Nevada
corporation (“Optionor”), and Diamond I, Inc., a Delaware corporation
(“Optionee”), in light of the following:
 
 
 
WHEREAS, Optionor is a privately held company engaged in e-commerce and desires
to attain public ownership status in order to pursue its business plans for
growth and capital formation; and
 
 
 
WHEREAS, Optionee is a publically traded company with its stock trading in the
OTC Bulletin Board under the symbol “DMOI”; and
 
 
 
WHEREAS, Optionee wishes to obtain an option to engage Optionor in a Plan and
Agreement Merger and requires some period of time in which to carry out a due
diligence investigation of Optionor; and
 
 
 
WHEREAS, Optionor desires to conclude an agreement leading to a merger with
Optionee in a transaction known as a reverse merger but is unwilling to delay
its progress toward public ownership to provide Optionor a due diligence period,
unless it is compensated for such period of delay during which time it would be
required to forego other merger opportunities; and

 
              WHEREFORE, the agreement of the parties, the promises of each
being consideration for the promises of the other, the parties agree as follows:
 
 
 
I.           GRANT OF OPTION

 
              Optionor, for the consideration and subject to the terms and
conditions set forth herein, hereby grants to Optionee a paid-for option (the
“Option”) to require Optionor to execute and enter into a Plan and Agreement of
Merger in the form Exhibit “A” attached hereto and by this reference
incorporated into the Agreement as if fully set forth herein.
 
 
 
II.          CONSIDERATION FOR OPTION

 
              Optionee agrees to issue to Optionor 200,000,000 of its $0.001 par
value common stock (the “Option Stock”) immediately upon the mutual execution of
the Agreement as and for full payment for the Option.
 
 
 
III.        MANNER AND TIME OF EXERCISE OF OPTION

 
              Optionee shall exercise this Option by giving written notice of
exercise thereof in writing delivered to Optionor on or before the close of
business on January 15, 2008.
 
 
 
IV.         THE OPTION STOCK

 
              The Option Stock will, when issued, be valid issued, fully paid
and non-assessable common stock of Optionee. The Option Stock shall constitute
“restricted securities”, as that term is defined in the Rules and Regulations of
the Securities and Exchange Commission. Optionor consents to the placement on
any certificate or certificates representing the Option Stock a legend in the
following, or similar form:
 
 
 
“THESE SECURITIES HAVE BEEN ISSUED IN RELIANCE UPON THE EXEMPTION FROM
REGISTRATION AFFORDED BY SECTION 4(2) OF THE SECURITIES ACT OF 1933, AS AMENDED,
AND MAY NOT BE TRANSFERRED WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO THE
CORPORATION TO THE EFFECT THAT ANY SUCH PROPOSED TRANSFER IS IN ACCORDANCE WITH
ALL APPLICABLE LAWS. RULES AND REGULATIONS.”

 
              Optionor agrees that it is acquiring the Option Stock for its own
account, for investment and with no view toward distribution.

 
              The Option Stock will be delivered to Optionor upon the mutual
execution of this Agreement.
 
 
 
V.          OPTIONOR’S COOPERATION AND ASSISTANCE

 
              Optionor shall cooperate with Optionee in completing its due
diligence investigation and shall offer all reasonable assistance to Optionee in
that regard. Optionor shall make available for inspection and/or copying its
corporate minutes, documents, and all other records, financial or otherwise,
designated by Optionee as necessary to its investigation. The failure or refusal
to provide such assistance by Optionor that Optionor is required to provide
hereunder shall, at Optionee’s option, extend the time for Optionee’s exercise
of the Option provided for herein.
 
 
 
VI.         REPRESENTATIONS AND WARRANTIES
 
 
 
              A.          By Optionor:

 
                            (1)         Optionor is a development-stage company.

 
                            (2)         The execution and performance of this
Agreement by Optionor will not result in any violation or be in conflict with
any agreement to which it is a party.

 
                            (3)         The execution and performance of this
Agreement has been duly authorized by the board of directors of Optionor.
 
 
 
              B.          By Optionee:

 
                            (1)         Optionee is a development-stage company
without significant revenues and is substantially illiquid and does not possess
adequate capital to pursue its business plan.

 
                            (2)         The execution and performance of this
Agreement by Optionee will not result in any violation or be in conflict with
any agreement to which it is a party.

 
                            (3)         The execution and performance of this
Agreement has been duly authorized by the board of directors of Optionee.

 
VII.       MISCELLANEOUS

 
              Notice. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been duly given
or made as of the date delivered via e-mail or facsimile or mailed if delivered
personally or mailed by registered or certified mail (postage prepaid, return
receipt requested) to the parties at the following addresses (or at such other
address for a party as shall be specified by like notice, except that notices of
changes of address shall be effective upon receipt):
 
 
 
              If to Optionor:                    ubroadcast, Inc.
 
                                                         1666 Garnet Avenue,
Suite 312
 
San Diego California, 92109
 
                                                         E-mail Address:
john@j2cm.com; jason@j2cm.com
 
                                                         Facsimile: (858)
408-4445
 
 
 
              If to Optionee:                   Diamond I, Inc.
 
                                                         8733 Siegen Lane, Suite
309
 
                                                         Baton Rouge Louisiana
70810
 
                                                         E-mail Address:
dloflin@cox.net
 
                                                         Facsimile: 225-924-3258

 
              Assignment. This Agreement, including any rights contained herein,
may not be assigned, encumbered or transferred by either party without the
written consent of the other party.

 
              Arbitration. In the event of a dispute between the parties hereto
that arises out of this Agreement, the parties hereby agree to submit such
dispute to arbitration before the American Arbitration Association (the
"Association") at its Dallas, Texas, offices. in accordance with the
then-current rules of the Association; the award given by the arbitrators shall
be binding and a judgment can be obtained on any such award in any court of
competent jurisdiction. It is expressly agreed that the arbitrators, as part of
their award, can award attorneys fees to the prevailing party.

 
              Governing Law. This Agreement shall be deemed to be a contract
made under. governed by and construed in accordance with the substantive laws of
the State of Texas.

 
              Counterparts. This Agreement may be executed simultaneously in
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute but one and the
same documents.

 
              Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon. the successors, assigns and administrators of the parties hereto.

 
              Entire Agreement. This Agreement, the other agreements and the
other documents delivered pursuant hereto and thereto constitute the full and
entire understanding and agreement between the parties with regard to the
subjects hereof and thereof.

 
              IN WITNESS WHEREOF, the parties have signed this Agreement as of
the day and year first above written.
 
 
 
              DIAMOND I,
INC.                                                     UBROADCAST, INC.

 
 
 
              By: /s/ DAVID
LOFLIN                                              By: /s/ JOHN CASTIGLIONE
 
                            David Loflin 
 
                            President                                                         Name:
John Castiglione

 
                                                                                                    Title:
President
 